Title: From George Washington to Robert Morris, 26 May 1794
From: Washington, George
To: Morris, Robert


                  
                     Dear Sir,
                     Philadelphia 26th May 1794.
                  
                  As I have other unproductive landed property in the Western Country besides that which you seem disposed to become the purchaser of—and some also in Virginia, which, in my opinion, promises the richest future harvest of anything of the kind I have contemplated. I offer the whole to you upon the terms mentioned in the enclosed paper.
                  Were my prospects different from what they really are, not the sum there mentioned—or anything like it—would alienate the property from me. But, as the case is, I prefer present convenience to future advantages; and therefore, in my own days, which cannot be many, am disposed to turn my unproductive land into cash, that I may enjoy the comforts which may result fro<m the interest thereof.
                  Mr Casenave (through the medium of Govr Lee of Virginia) made> overtures to me for my interest in the Great Dismal Swamp. The answer to these you will find enclosed.  He scarcely—as I understood from the Govr, knew whether to say yea, or nay, to my offer; and being timid—and wishing first to know if he could secure the other there, the matter stopped, & so it has remained. Mr Casenave expected, probably on good ground, that a purchase from others might be made on lower terms than I had affixed to mine.
                  The plat of this land; that of the round bottom; and of those tracts on the little Miami; a sketch of the Town of Mount Pleasant at the conflux of the Ohio & Great Kanhawa; with some
                     
                  Map 1. GW’s Western Lands. (Illustrated by Rick Britton. Copyright Rick Britton 2010.)
                     
                     other Papers, are enclosed.  They may be returned with such as you have, belonging to me, or retained to be added to according to your decision.
                  It may be desirable on Mr Casenaves acct<, to make no mention of his views, if you do not incline to embark in the measure yourself, <illegible> I do not> know what steps he proposed to take, or has taken, in the business.
                  I have made you the offer wch is enclosed, and given the best view I am able of facts, because I understood from you that Mr Greenleaf is to be concerned with you in purchases of this kind, and is expected in this City. With very great esteem & regard I am—Dear Sir Yr most Obedt & Affect. Sert
                  
                     Go: Washington
                  
               